The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John May on 4/4/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1	- At line 6, “first” is deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Petta (7,992,362) teaches a base plate 40 defining a plurality of through holes 59, a post portion 16 comprising at least a pair of internal walls and at least a pair of external walls, and a screw 61 comprising a screw thread, Fig. 4 and Martinelli (4,810,144) teaches a locking screw 12 comprising a screw thread 14, a connector block 30 configured to be received by a post portion 22 and comprising a bore hole (the hole in the middle) sized and shaped to receive the locking screw, Fig. 4, and a lock plate 32 having a plate thread configured to engage the screw thread of the locking screw (Fig. 4 shows that annular portion 32 is fully threaded), the lock plate being configured to expand upon being drawn by the locking screw into tight engagement with the connector block (annular portion 32 expands and the engagement with the second member gets tighter at least in that the two are better clamped together upon screw tightening), wherein the expanded lock plate is configured to apply a force on one of the pair of internal walls and one of the pair of external wall when used with Petta, and it would have been obvious to insert the Martinelli assembly in Petta holes 58 (Petta teaches that are many different fasteners can be inserted therein, col. 7, lines 65-67). Guenther (5,193,786), Fig. 8, teaches a connector block 17 configured to engage with a bolt thread of a bolt 34. However, it would not have been obvious to include the Guenther recess in the Martinelli connector block to accept a screw like Guenther screw 34 at least because such a modification of Martinelli would only be made as a result of impermissible hindsight. 

Claim 12
The closest art of record, Tornya (4,346,872), Patta (7,543,802), and Walker (7,677,000) teach some, but not all, of the structure recited in either independent claims 12 or 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633